Citation Nr: 0716081	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  Service in Vietnam and award of the Combat 
Infantryman Badge is evidenced of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the pendency of the appeal, the 
veteran changed his residence to Mexico.  His claim is now 
within the jurisdiction of the RO in Houston, Texas.   

Procedural history

The May 2003 rating decision granted service connection for 
PTSD.  A 30 percent disability rating was assigned.  The 
veteran disagreed with the assigned rating and timely 
appealed.

In November 2005, the veteran and his representative 
presented evidence and testimony in support of the veteran's 
claim at a hearing at the Seattle RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of the hearing has 
been associated with the veteran's claims folder.

Notwithstanding the Board's having assumed jurisdiction, the 
Seattle RO continued to adjudicate the claim.  In October 
2006, the RO issued a supplemental statement of the case 
which granted a 50 percent rating for PTSD.  Although the 
veteran appears to ask only for a 50 percent rating and no 
more, he did not specifically indicate satisfaction with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].  In any event, the 
RO forwarded the appeal to the Board because the 50 percent 
rating had not been granted from the earliest date possible.



Issue not on appeal

The record indicates that the veteran submitted a claim for 
individual employability (TDIU) in April 2005.  The claim was 
denied in a July 2006 rating decision, and the veteran 
submitted a notice of disagreement with that decision.  The 
RO continued the denial in a March 2007 statement of the 
case.  The record does not indicate that the veteran has 
filed a substantive appeal as to the TDIU issue.  Thus, that 
matter is not in appellate status, and it will be discussed 
no further herein.  See 38 U.S.C.A. § 5107 (West 2002); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depression; restricted affect; fair insight and judgment; 
monotic speech with low volume; intrusive thoughts which 
occur two-to-three times per month; hypervigilance; decreased 
sleep; emotional detachment and difficulty with 
relationships; panic attacks two-to-three times per month; 
and difficulty with concentration.  The evidence of record 
further indicates that the veteran is treated with medication 
that attenuates some of the symptoms caused by PTSD.  His 
thought pattern is goal directed, he denies thoughts of harm 
to others or to himself, he denies any auditory or visual 
hallucination and he is oriented to time, place and person.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in letters dated March 2005 and 
June 2005 that to support his claim, there must be 
evidence which shows that his service-connected 
condition had gotten worse.  See page 5 in both letters.  
The veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would 
obtain records such as records held by Federal agencies, 
including service records and VA medical records, 
employment records, and private medical records so long 
as he provided sufficient information to allow VA to 
obtain them.

The Board also notes that the veteran was informed in the 
letters that if there was any other evidence or information 
that he thought supported his claim, to let VA know, and that 
if he had any evidence in his possession that pertained to 
his claim, to please send it to VA.  See page 2 in both 
letters.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements, veteran status, 
existence of a current disability and a connection between 
the veteran's service and the disabilities, are not at issue 
as the veteran has already been granted service connection.  
The veteran was provided notice as to elements (4) and (5), 
degree of disability and effective date, in two VCAA letters 
dated in September 2006 and November 2006.  The Board thus 
finds that the veteran has received proper notice in 
accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran which will be 
discussed below, and has obtained records from the Social 
Security Administration (SSA) which pertain to the veteran's 
claim.  Additionally, the veteran was provided with a VA 
examination May 2005.  The report of the medical examination 
and reviews reflect that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnosis and opinion.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran 
presented evidence before the undersigned VLJ at the Seattle 
RO in November 2005.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Assignment of  diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In his substantive appeal (VA Form 9), the veteran stated 
that "I believe my PTSD rating should be at 50%."  Although 
it appears that the appeal has been limited top that extent, 
the Board will consider the assignment of a higher rating.  
Moreover, as has been alluded to in the Introduction, there 
is the matter of the retroactive assignment of a higher 
disability rating, which will be dealt with below. 

Schedular rating

As explained above, service-connected disabilities are rated 
by applying the VA rating schedule to the particular facts of 
the case.

The veteran has been noted as having feelings of irritability 
and hypervigilance, intrusive memories and nightmares, 
flashbacks, sleep disturbance, loss of interest in 
activities, avoidance of reminders and distress at reminders 
of combat.  He reported to a VA examiner in May 2005 that he 
continued to experience panic attacks, usually occurring two-
to-three times per month.  

The veteran's PTSD symptoms interfere with his daily 
functioning, as was illustrated in an August 2006 letter from 
Dr. J.M., a friend who allowed the veteran to live at his 
house in January 2006.  Dr. J.M. stated that the veteran was 
provided a space to park a trailer in return for work around 
the house.  The veteran worked intermittently on projects of 
his own choosing, occasionally staying in his trailer 
"saying that he wasn't feeling up to work."  Dr. J.M. also 
stated that the veteran avoided the news and limited his 
association with people.

In an April 2005 statement, the veteran's former wife 
observed that the veteran's PTSD symptoms seemed to have 
worsened, that he "doesn't sleep," becomes tense and wants 
to control things.  She stated that "his depression was 
wearing me out."

The veteran testified at the November 2005 hearing that his 
PTSD made him unable to do everyday tasks, affected his 
memory and caused him to cut off contact with most people.  
See pages 8-9 of the November 2005 hearing transcript.  The 
veteran stated that he thinks his PTSD is responsible for his 
divorce.  He stated that he does not get angry and has no 
ideation of hurting anyone.  See the hearing transcript at 
page 10.  He further testified that his PTSD was a central 
cause of the failure of his tavern business.  He stated that 
he increasingly could not appropriately relate to employees 
or customers, and that it resulted in the business closing.  
See the hearing transcript at pages 13-14.  He stated that he 
continued to have severe sleep problems which were helped 
somewhat by medication.  See the hearing transcript, page 7.

The Board notes that GAF scores have been consistent with 
moderate to serious impairment of functioning; the veteran's 
GAF scores include a GAF of 50-52 in May 2005 and a GAF of 
40-44 in September 2005.  

VA examiners or psychiatric therapists have consistently 
noted that the veteran's appearance is appropriate.  The 
veteran's speech was described notable for dysarthria and of 
low volume and monotic.  His manner is described as 
cooperative.  His affect has been described as markedly 
restricted by the May 2005 examiner, and the September 2005 
examiner described the veteran's affect as dysphoric.  The 
veteran's thought pattern was described as goal directed.  
The May 2005 examiner described the veteran's responses as 
flat with "some poverty of content," and described his mood 
as dysphoric and moderately depressed.  Finally, the May 2005 
examiner characterized the veteran's PTSD symptoms as 
moderately severe to severe, and noted increased frequency of 
intrusive thoughts, increased onset of panic attacks, 
symptoms of depression related to PTSD, difficulty with 
concentration and relationships.

Although undoubtedly irritable and difficult to get along 
with, the veteran has denied thoughts of harming himself and 
others.  His judgment and insight is described as fair, and 
he is consistently reported to be oriented to time, place and 
person.  

In September 2005, the veteran checked himself into a two-
week in-house PTSD VA clinic.  The examiner there indicated 
that the veteran appeared anxious, had pressured speech, had 
difficulty focusing on one topic and that poor concentration 
was evident.  The veteran stated that his symptoms seemed to 
improve during the treatment, but the improvement disappeared 
after he was discharged.  
See the November 2005 hearing transcript, page 8.

As stated above, a 70 percent rating requires deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  The veteran does not currently work; 
evidently he was a small business owner but he declared 
bankruptcy.  He has limited family relations and a depressed 
mood.  To some degree, therefore, the criteria for a 70 
percent rating have been met.  

The 70 percent criteria, however, further list such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, intermittently illogical, irrelevant 
or obscure speech, near-continuous panic or depression 
affecting the ability to function independently.  The 
evidence of record does not indicate that the veteran has 
such problems.  He has no suicidal concerns, no reported 
obsessive ritualistic behavior that interfere with his daily 
routines, and he is described as having logical, articulate 
speech.  

The Board additionally observes that it appears that the 
veteran is quite able to function independently.  The veteran 
evidently travels around the country on his own with no 
problems.  Indeed, it appears that he currently resides in 
Mexico.  

The criteria also include symptoms such as unprovoked 
irritability with periods of violence.  The veteran reported 
that he did not react with anger and there is no evidence 
that the veteran has ever been violent as a result of his 
PTSD.  There is certainly no evidence that he has had any 
contact with law enforcement authorities for such behavior.  

The record does not show that the veteran suffering from 
spatial disorientation; or neglect of personal appearance or 
hygiene.  Finally, the 70 percent criteria include an 
inability to establish and maintain effective relationships.  
The record clearly indicates that he maintains relationships 
with others, including his brother and a close friend, and 
that he has other friends.    

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no additional PTSD symptomatology which would lead 
to the assignment of a 70 percent rating, and the veteran and 
his representative have identified none.  Indeed, in his 
October 2003 NOD, the veteran indicated that he believed he 
met the 50 percent criteria.

The Board wishes to make it clear that significant PTSD 
symptoms do exist. 
The veteran suffers from occasional panic attacks, has some 
difficulty in a work setting, and he does not function well 
socially.  The most recent GAF score of 40-44 is reflective 
of serious symptoms.  Overall, however, the veteran's PTSD 
symptomatology is consistent with the currently assigned 50 
percent rating.     

Additionally, the Board has not identified any symptomatology 
or other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 100 
percent rating have been approximated, and the veteran and 
his representative have pointed to no such gross pathology.  

In summary, for reasons and bases expressed above, the Board 
concludes that the currently assigned 50 percent disability 
rating is appropriate.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings have already been assigned.  The veteran's 
PTSD was initially evaluated as 30 percent disabling from the 
date of his claim, January 7, 2003.  
The currently assigned 50 percent disability rating has been 
made effective as of the date of the VA examination, May 4, 
2005.  

It appears from the medical records and the veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection.  The Board 
believes that a 50 percent disability rating may be assigned 
for the entire period from January 7, 2003.  There appears to 
have been no time during which the schedular criteria for a 
70 or 100 percent rating were met or approximated.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
PTSD disability.  

Conclusion

In sum, based on the evidence of record, the Board finds that 
the symptomatology reported by the veteran and reflected in 
the record is not consistent with the assignment of a 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with the 
currently assigned
50 percent rating.  A higher disability rating is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.  The currently assigned 50 percent rating is made 
effective as of the date of service connection, January 7, 
2003.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


